Citation Nr: 0934117	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-18 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk

INTRODUCTION

The Veteran served honorably on active duty from February 
1943 to October 1945, receiving multiple decorations and 
awards including the Combat Infantryman Badge.  For his 
service, the Veteran was honored with the French Legion of 
Honor in June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded a 30 percent rating for his service-connected 
PTSD, effective March 22, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence establishes that the 
Veteran's PTSD is manifested by symptoms including sleep 
impairment, intrusive thoughts, hypervigilance and some 
irritability, but with good insight and judgment, normal 
thought processes, good concentration and attention, and 
normal speech; Global Assessment of Functioning scores ranged 
from 58 to 68 and the clinicians described the condition as 
mild or moderate.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
March 2007 letter in connection with his claim for increase, 
which advised the Veteran that he needed to submit evidence 
that his disability had worsened, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  The letter advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increase need not be veteran specific and need not include 
reference to impact on daily life or rating criteria).  The 
letter further advised the Veteran how effective dates are 
assigned, and the type evidence which impacts that 
determination.  Similar information regarding the types of 
evidence considered when assigning a disability evaluation 
was provided in a May 2008 letter, along with the relevant 
rating criteria.  The case was last adjudicated in November 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability is rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (2008).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).

In a July 2006 VA examination report, the examiner detailed 
extensively the Veteran's combat and military experience in 
the examination report.  The VA examiner found that the 
Veteran had increased arousal, irritability and 
hypervigilance with an exaggerated startle reflex.  The 
Veteran also suffered from daily intrusive thoughts of World 
War II and significant sleep impairment.  The Veteran's 
affect was highly intelligized and detached, but he had good 
insight, judgment, eye contact, concentration and a generally 
euthymic mood.  The Veteran was found not to suffer from 
homicidal ideations or any type of hallucinations, but did 
have note suicidal thoughts which he stated he would never 
act upon.  The VA examiner diagnosed the Veteran with PTSD, 
which the examiner noted was chronic and mild.  The Veteran 
was assigned a GAF score of 68.  

The Veteran was evaluated by the outpatient clinic in August 
2006.  The examiner noted that the Veteran suffered from 
depression.  The Veteran was oriented and alert with an 
appropriate affect.  He displayed a clear and focused thought 
process with good insight and judgment.  He did not display 
any homicidal ideations or hallucinations of any type.  
However, the examiner did note that there was passing 
suicidal ideations without any plan or intent, and that the 
Veteran did have a foreshortened sense of future.  The 
examiner noted the Veteran was engaging and polite, smiled 
often but became tearful when speaking of his deceased wife.  
The examiner noted the Veteran regularly attends veteran and 
military conventions and speaks at military events.  He has a 
good relationship with his family members, and is president 
of the advisory board of the Senior Center near his home.  He 
remains active in baseball programs in the community.  He is 
also involved in his church and attends services.  The 
examiner assigned the Veteran a GAF score of 60

The Veteran was given an in-take psychological evaluation in 
October 2006 during which the Veteran denied panic attacks, 
but complained of irritability and trouble sleeping, with 
frequent nightmares involving his combat experiences.  He 
also stated that he had flashbacks and daily intrusive 
thoughts of World War II, and the examiner noted that he 
endorsed hypervigilence with an exaggerated startle reflex.  
The examiner stated that the Veteran had a mildly constricted 
but appropriate and congruent affect, and good eye contact, 
insight and judgment.  The Veteran was noted as having a 
slightly depressed mood, but did not display any suicidal or 
homicidal ideations, or hallucinations of any type.  The 
Veteran reported that he has bursts of great sadness/grief at 
times but it is neither constant, frequent, nor all 
consuming.  He rarely feels hopeless but there have been 
moments of transient fleeting suicidal ideation mainly in the 
past.  He has never had active suicidal ideation or intent.  

The Veteran was examined in April 2007.  The VA examiner 
noted that the Veteran was not socially isolated and 
maintains several relationships, particularly with his 
family.  However, the VA examiner did note that the Veteran 
currently displayed more social isolation because of a 
worsening of PTSD symptomatology.  The Veteran stated that he 
was attending a weekly World War II Veterans' Group.  The 
Veteran further complained of significant sleep disturbances 
and more frequent intrusive thoughts after his trip to France 
to receive the French Legion of Honor.  The VA examiner noted 
that the Veteran suffered from hypervigilance with an 
exaggerated startle reflex and irritability, and the Veteran 
complained of being 
more angry than before.  The VA examiner found that the 
Veteran was alert and focused with good concentration and 
attention.  The Veteran complained of no memory loss 
problems.  The Veteran did not suffer from any suicidal or 
homicidal ideations or hallucinations of any type.  Finally, 
the VA examiner noted that there was good judgment, insight, 
and that the Veteran could appropriately manage his own 
finances.  The Veteran was diagnosed with PTSD, described by 
the examiner as moderate.  He was assigned a GAF score of 58.

The Veteran's own statements of record indicate that he has 
trouble sleeping at night, with frequent awakenings.  He 
describes his combat experiences in extensive detail, and he 
notes that he thinks about his experiences on a daily basis - 
more so now that he has returned from France and because of 
the current situation in Iraq.  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the Veteran's service-connected 
PTSD.  While the Veteran does suffer from sleep impairment, 
hypervigilance and intrusive memories, he does not suffer 
from panic attacks, impaired judgment or memory loss, nor 
does the Veteran display any difficulty with complex 
commands.  In fact, the Veteran was continually described as 
oriented, focused, attentive, of sound judgment and insight, 
and with intact thought processes.  The Veteran denied any 
memory loss problems.  While the Veteran's affect was 
described as detached in July 2006, it was subsequently noted 
to be appropriate in August and October 2006.  And while the 
Veteran was noted as being more socially isolated recently, 
the evidence shows that the Veteran maintains strong 
relationships, particularly with his family, in addition to 
socializing with veterans' groups and being president of a 
local senior center.  While suicidal thoughts or ideations 
have been noted, the Veteran has never had active suicidal 
ideation or intent, and the GAF scores assigned reflect the 
examiners' belief that such do not affect his functioning.  
In addition, the Veteran does not neglect his own personal 
hygiene, does not have impaired impulse control, obsessive 
rituals, or any hallucinations, nor is the Veteran's speech 
illogical.  Nor is there any evidence of record any gross 
impairment of functioning.  The evidence of record indicates 
that the VA examiners found the Veteran to be clear, focused, 
of good sound judgment and insight, appropriately dressed and 
with an appropriate affect.  Thus, the Board finds that his 
symptomatology does not more nearly approximate the criteria 
for a rating in excess of 30 percent at any point during the 
course of the claim.  See Hart, supra.

The Board has considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for an increased rating for service-
connected PTSD, and the Veteran's claim is denied.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD) is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


